Case 1:19-cv-02368-MKB-LB Document 40 Filed 12/16/20 Page 1 of 2 PageID #: 312




U NI T E D S T A T E S DI S T RI C T C O U R T
E A S T E R N DI S T RI C T O F N E W Y O R K
---------------------------------------------------------------
 P A T RI CI A C A M P B E L L ,

                                            Pl ai ntiff,                                O R DE R
                                                                                        1 9- C V - 2 3 6 8 ( M K B)
                                  v.

 F CI L E N D E R S E R VI C E, I N C . a n d L A W R E N C E
 a n d W A L S H P C,

                                            D ef e n d a nts.
---------------------------------------------------------------
M A R G O K. B R O DI E, U nit e d St at es Distri ct J u d g e:

          Pl ai ntiff P atri ci a C a m p b ell, pr o c e e di n g pr o s e , c o m m e n c e d t h e a b o v e- c a pti o n e d a cti o n o n

A pril 2 3, 2 0 1 9 a g ai nst D ef e n d a nts F CI L e n d er S er vi c e, I n c. ( “ F CI ”) a n d L a wr e n c e a n d W als h

P C ( “ L a wr e n c e & W als h ”). ( C o m pl., D o c k et E ntr y N o. 1.) Pl ai ntiff all e g es t h at D ef e n d a nts

vi ol at e d t h e F air D e bt C oll e cti o n Pr a cti c es A ct, 1 5 U. S. C. § 1 6 9 2 et s e q. (t h e “ F D C P A ”) a n d t h e

Tr ut h i n L e n di n g A ct, 1 5 U. S. C. § 1 6 0 1 ( “ TI L A ”), b y f aili n g t o v ali d at e a d e bt a n d pr o vi di n g

c o nfli cti n g i nf or m ati o n c o n c er ni n g t h e d e bt. ( I d. ¶ 1 8.) B y M e m or a n d u m a n d Or d er d at e d

A u g ust 7, 2 0 2 0, t h e C o urt gr a nt e d D ef e n d a nts’ m oti o n s f or s u m m ar y j u d g m e nt p urs u a nt t o R ul e

5 6 of t h e F e d er al R ul es of Ci vil Pr o c e d ur e (t h e “ A u g ust 2 0 2 0 D e cisi o n ”). ( A u g. 2 0 2 0 D e cisi o n,

D o c k et E ntr y N o. 3 7.) T h e C o urt als o gr a nt e d Pl ai ntiff l e a v e t o fil e a n a m e n d e d c o m pl ai nt

wit hi n t hirt y d a ys of t h e A u g ust 2 0 2 0 D e cisi o n t o all e g e f a cts i n s u p p ort of a fr a u d, TI L A, a n d or

s e cti o n 1 6 9 2 e cl ai m. (I d. at 7 n. 7.) T h e C o urt w ar n e d Pl ai ntiff t h at if s h e f ails t o fil e a n

a m e n d e d c o m pl ai nt, t h e C o urt will dis miss t his a cti o n a n d dir e ct t h e Cl er k of C o urt t o cl os e t his

c as e. ( I d.)   M or e t h a n t hirt y d a ys h a v e p ass e d, a n d Pl ai ntiff h as f ail e d t o fil e a n a m e n d e d
Case 1:19-cv-02368-MKB-LB Document 40 Filed 12/16/20 Page 2 of 2 PageID #: 313




c o m pl ai nt. A c c or di n gl y, f or t h e r e as o ns s et f ort h i n t h e A u g ust 2 0 2 0 D e cisi o n, t h e C o urt

dis miss es t h e c as e wit h pr ej u di c e.

          Alt h o u g h Pl ai ntiff h as p ai d t h e fili n g f e e t o c o m m e n c e t his a cti o n, t h e C o urt c ertifi es

p urs u a nt t o 2 8 U. S. C. § 1 9 1 5( a)( 3) t h at a n y a p p e al fr o m t his or d er w o ul d n ot b e t a k e n i n g o o d

f ait h a n d t h er ef or e i n f or m a p a u p eris st at us is d e ni e d f or t h e p ur p os e of a n a p p e al. S e e

C o p p e d g e v. U nit e d St at es , 3 6 9 U. S. 4 3 8, 4 4 4 – 4 5 ( 1 9 6 2). T h e Cl er k of C o urt is dir e ct e d t o m ail

a c o p y of t his Or d er t o Pl ai ntiff at t h e a d dr ess of r e c or d a n d cl os e t his c as e.

D at e d: D e c e m b er 1 6, 2 0 2 0
            Br o o kl y n, N e w Y or k


                                                                            S O O R D E R E D:


                                                                                     s/ M K B
                                                                            M A R G O K. B R O DI E
                                                                            U nit e d St at es Distri ct J u d g e




                                                                     2
